Proceeding pursuant to CPLR 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review two determinations which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier II disciplinary hearing, petitioner was found guilty of damaging state property. At a separate tier III disciplinary hearing, petitioner was also found guilty of engaging in violent conduct, committing an unhygienic act, refusing a direct order and possessing authorized property in an unauthorized area. Those determinations were administratively affirmed and this CPLR article 78 proceeding ensued.
We confirm. Petitioner contends that the tier II disciplinary determination is unsupported by substantial evidence. Given the misbehavior report, together with the testimony adduced at the hearing, we find petitioner’s contention to be without merit (see Matter of Lopez v McGinnis, 21 AD3d 606 [2005]). As for petitioner’s assertion that the tier III disciplinary hearing was untimely completed, petitioner has made no showing that he was prejudiced as a result of the one-day delay between the expiration of the first hearing extension and the request for the second hearing extension (see Matter of Edmonds v Coombe, 239 AD2d 798, 798 [1997]). Petitioner’s remaining contentions have been examined and found to be unavailing.
Cardona, P.J., Mercure, Carpinello, Rose and Malone Jr., JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.